                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE


In re:                             :           Chapter 11
                                   :
TSAWD HOLDINGS, INC., et al.,      :           Case No. 16-10527 (MFW)
                                   :           Jointly Administered
                 Debtors.          :           Adv. Pro. No. 16-50368 (MFW)
__________________________________ :
SPORT DIMENSION, INC. a/k/a BODY   :
GLOVE,                             :
                                   :
                 Appellant,        :
                                   :
     v.                            :           C. A. No. 19-762-RGA
                                   :
WILMINGTON SAVINGS FUND            :
SOCIETY, FSB, AS SUCCESSOR         :
ADMINISTRATIVE AND COLLATERAL      :
AGENT,                             :
                                   :
                 Appellee.         :


                                 RECOMMENDATION

             At Wilmington this 3rd day of June, 2019.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, in addition to a letter 1 provided by counsel on May 14, 2019, a

teleconference was held on May 31, 2019 for further review and discussion with

counsel to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

         1
      Counsel were required to provide a joint letter regarding their positions on
mandatory mediation. As per order of this court, this letter is not docketed.
not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

      The parties request that the following schedule be entered:

       Appellant’s Statement of Issues and Designation of the Record on Appeal:
Within 14 days after entry of final judgment by the Bankruptcy Court after the hearing
scheduled on June 4, 2019.

         Appellee’s Designation of Additional Items: Within 14 days after Appellant
files its designation of record on appeal

       Appellant’s Opening Brief and Appendix: Within 30 days after completion of
the record

      Appellee’s Response Brief and Supplemental Appendix: Within 30 days after
Appellant’s Opening Brief and Appendix

      Appellant’s Reply Brief: Within 14 days after Appellee files Responsive Brief

             THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from mandatory

mediation and proceed through the appellate process of this Court. The parties have

advised there will be no objections filed to this Recommendation pursuant to 28 U.S.C.

§ 636(b)(1)(B), FED. R. CIV. P. 72(a) and D. DEL. LR 72.1.

             Local counsel are obligated to inform out-of-state counsel of this Order.

                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge




                                            2
